Citation Nr: 1713418	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hip pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for  joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1981 to June 1992.

Effective July 2008, the Veteran is in receipt of a total disability evaluation based on individual unemployability.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision denied the claims of entitlement to service connection for pain in the joints and pain in the hips.  

In August 2015, the Board remanded for additional evidentiary development the issues of service connection for hip pain, to include as due to an undiagnosed illness, and service connection for joint pain, to include as due to an undiagnosed illness so that the Veteran could be afforded a Gulf War examination.


FINDINGS OF FACT

1.  The Veteran suffers from osteoarthritis of her bilateral hips and knees as diagnosed in March 2016.

2.  The Veteran suffered symptoms of osteoarthritis consistent with her current diagnosis since separation from service.

3. The evidence of record is at least in equipoise as to whether the Veteran's disability began during active service or is related to an incident of service.





CONCLUSIONS OF LAW

The criteria for entitlement to service connection for osteoarthritis of the bilateral hips have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

The criteria for entitlement to service connection for osteoarthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

II. Service Connection

The Veteran contends that she is entitled to service connection for hip pain and joint pain, to include as due to an undiagnosed illness.  In this case, the Veteran has been recently diagnosed with bilateral hip and knee osteoarthritis.  Having reviewed all of the relevant evidence of record, the Board concludes that the diagnosed disability was noted during service, and there was a continuity of symptomatology after service leading up to her official diagnosis.  As such, service connection is warranted.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds.

In March 2016, a VA examiner diagnosed the Veteran with bilateral hip and knee osteoarthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are applicable.  Walker, 708 F.3d 1331.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran's diagnosis of bilateral hip and knee osteoarthritis is a present disability for the purposes of service connection.  To the second element, the Veteran's arthritis, while not formally diagnosed, was noted in service.  In June 1990, Dr. B. P. noted that the Veteran was bothered by joint pain, and took medication to alleviate the pain.  Subsequently, the Veteran noted swollen or painful joints in her June 1992 separation examination. 

The March 2016 VA examination diagnosed the Veteran with bilateral osteoarthritis of the hips and knees based upon imaging studies and physical assessment.  The examiner, however, opined that there was "no medical evidence that the Veteran complained of bilateral hip or joint/knee pain during service," and thus reasoned that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This assertion is clearly contradicted by the service treatment records and separation examination that note the Veteran's specific complaints.  The examiner's opinion also fails to consider the Veteran's lay testimony regarding her hip and knee pain, and subsequent medical records after separation.  The rationale is also inadequate as it does not provide a clear, reasoned explanation for why the Veteran's osteoarthritis is not a consequence of her service.  The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support her opinion.  As such, the Board assigns a lower probative weight to the examiner's opinion regarding the etiology of the Veteran's osteoarthritis.

The Veteran has established a continuity of symptomatology sufficient to sustain service connection for her bilateral hip and knee arthritis.  The Veteran reported to the VA examiner that she started experiencing bilateral hip and knee pain around November 1991.  She stated that, at the time, a doctor told her it was probably arthritis, but did not make a formal diagnosis, instead prescribing medication to treat the pain.  She described the pain as occurring "all the time," and has taken medication regularly to cope with the symptoms.  The Veteran is competent to report what she was told by a medical professional, as well as observable symptomatology, such as pain.  Furthermore, the Veteran's medical records reflect a consistent history of reporting similar joint pain while seeking treatment after separation from service.  The Board finds no reason to doubt the credibility of the Veteran in reporting both the onset of her symptoms and subsequent symptomatology beginning in service and continuing for years until her formal diagnosis.

Upon careful review of the record, the Board finds that the evidence in this claim for service connection for bilateral hip pain, to include as due to an undiagnosed illness, and bilateral joint pain, to include as due to an undiagnosed illness, is, at minimum, in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such, service connection is established. 
      
ORDER

Entitlement to service connection for hip pain, to include as due to an undiagnosed illness.is granted.

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


